*158OPINION OF THE COURT
PER CURIAM.
In the instant case, the defendant below was arrested and charged with D.U.I. and failing to stay within a single lane.
Upon arrest, the defendant was taken to the B.A.T. mobile, a mobile Breath Alcohol Testing Unit, where he was given his Miranda Warnings. The defendant invoked his right to remain silent, and also his right to counsel.
Thereafter the defendant was advised of his rights under the implied consent law. Defendant then gave a breath test.
The Court below granted a Motion to Suppress, based on the Fifth and Sixth Amendments.
A review of case law indicates this was in error; see.Bracken v. Boles, 452 So.2d 540 (Fla. 1984); State v. Mcgarry, 477 SO.2d 1030 (Fla. 2d DCA 1985) and Pastori v. State, 456 So.2d 1212 (Fla. 2d DCA 1984) with reference to the giving of a breath test as not being in violation of the Fifth Amendment; and United States v. Gouveia, 82 L.Fed.2d 146 (1984) with reference to right of counsel.
Therefore, that portion of the Trial Court’s action in suppressing the breath test results is reversed; the other rulings of the Court are affirmed.
REVERSED AND REMANDED for further action of the Court in compliance with the above.